Warner, Chief Justice.
This was an action brought by the plaintiff against the defendants, on a forthcoming bond for the delivery of property on the day of sale. When the case was called here, the plaintiffs in error made a motion to withdraw their writ of error. The defendant in error objected, and moved the court to be allowed to open the record for the purpose of claiming damages under the statute for bringing the case here for delay.
The motion for a new trial is not in the record, and the alleged error in the charge of the.court is not sufficient to authorize a reversal of the judgment. Upon looking into the record we find a verdict in favor o.f the plaintiff in the court *601below, but no judgment thereon signed by anybody. There is the form of a judgment in the record, but it is not signed by any one, and therefore there is no judgment that will authorize this court to award damages thereon as provided by the 4286th section of the Code.
Let the judgment of the court below be affirmed.